Case 2:20-mj-13077-LDW Document1 Filed 02/24/20 Page 1 of 5 PagelD: 1

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Mag. No. 20-13077
IMRAZ HOSEIN : Criminal Complaint

I, Francis Sullivan, being duly sworn, state that the following is true and
correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Special Agent with the United States Secret
Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached pages and made a part hereof.

to al Ll»
Special Agent Francis Sullivan

United States Secret Service

 

Sworn to before me and subscribed in my presence,

February 24, 2020 at Essex County, New Jersey
Date County and State

HONORABLE LEDA DUNN WETTRE fs dD (ths

UNITED STATES MAGISTRATE JUDGE CSignature of Judicial Officer
Case 2:20-mj-13077-LDW Document1 Filed 02/24/20 Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
(Bank Fraud)

On or about July 18, 2019, in Hudson County, in the District of New
Jersey and elsewhere, the defendant,

IMRAZ HOSEIN,

knowingly and intentionally executed, and attempted to execute, a scheme and
artifice to defraud a financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation, and to obtain the money, funds,
or other property owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses, representations, and
promises.

In violation of Title 18, United States Code, Sections 1344 and 2.
Case 2:20-mj-13077-LDW Document1 Filed 02/24/20 Page 3 of 5 PagelD: 3

COUNT TWO
(Bank Fraud)

On or about July 30, 2019, in Hudson County, in the District of New
Jersey and elsewhere, the defendant,

IMRAZ HOSEIN,

knowingly and intentionally executed, and attempted to execute, a scheme and
artifice to defraud a financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation, and to obtain the money, funds,
or other property owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses, representations, and
promises.

In violation of Title 18, United States Code, Sections 1344 and 2.
Case 2:20-mj-13077-LDW Document1 Filed 02/24/20 Page 4 of 5 PagelD: 4

ATTACHMENT B

I, Francis Sullivan, am a Special Agent with the United States Secret
Service. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, photographs, and evidence. Where statements of
others are related herein, they are related in substance and part. Because this
Complaint is being submitted for a limited purpose, I have not set forth each
and every fact that I know concerning this investigation. Where I assert that
an event took place on a particular date, I am asserting that it took place on or
about the date alleged.

1. At all times relevant to this Complaint:

a. Defendant Imraz Hosein (“HOSEIN”} was employed as an
Assistant Branch Manager at Victim Bank-1;

b. Victim Bank-1 was a federally regulated national banking
association, the accounts of which were insured by the Federal Deposit
Insurance Corporation, making it a “financial institution” as that term is
defined in Title 18, United States Code, Section 20;

c. Bank Account-1 was serviced by Victim Bank-1.

2. On or about July 18, 2019 and July 30, 2019, HOSEIN aided
Individual-1 in the commission of a scheme to defraud Victim Bank-1 by using
his official position at Victim Bank-1 to facilitate unauthorized withdrawals
from Bank Account-1,

3. On or about August 1, 2019, Bank Account-1’s accountholder
reported that unauthorized withdrawals had been taken from Bank Account-1.

4. Surveillance footage shows that on or about July 18, 2019,
Individual-1 entered a branch of Victim Bank-1 located in Hoboken, New
Jersey. Purporting to be the authorized accountholder of Bank Account-1,
Individual-1 presented a fraudulent identification and sought to withdraw
funds from Bank Account-1. The teller later advised law enforcement that
Individual-1 provided an inaccurate social security number during the
transaction. The teller further advised that HOSEIN intervened and used his
managerial authority to approve the transaction, and directed Individual-1 to
call the bank and confirm his social security number when he got home.
Surveillance footage indicates that the transaction took more than ten minutes
to complete and shows HOSEIN assisting the teller with the transaction.
Case 2:20-mj-13077-LDW Document1 Filed 02/24/20 Page 5 of 5 PagelD: 5

Following HOSEIN’s intervention, Individual-1 withdrew approximately $8,320
in U.S. currency, and caused a cashier’s check in the amount of approximately
$247,455.83 to be issued from Bank Account-1.!

5. Surveillance footage shows that on or about July 30, 2019,
Individual-1 again entered the Hoboken branch of Victim Bank-1 and made
fraudulent withdrawals from Bank Account-1. The teller who conducted the
transaction later told law enforcement that HOSEIN inserted himself into the
transaction and used his managerial authority to complete the transaction.
Surveillance footage captured HOSEIN working to complete the transaction for
several minutes. During the transaction, Individual-1 purported to be the
authorized accountholder of Bank Account-1 through the use of a fraudulent
identification. With HOSEIN’s assistance, Individual-1 withdrew approximately
$9,140 in U.S. currency and caused a cashier’s check in the amount of
approximately $280,008 to be issued from Bank Account-1.2

7. Victim Bank-1’s internal access logs indicate that HOSEIN was one
of only two employees to access Bank Account-1 between the time when it was
opened in November 2018 and the date of the first fraudulent withdrawal on or
about July 18, 2019. Telephone records indicate that Employee-1—the only
other employee to have accessed Bank Account-1 during that timeframe—
accessed the account in response to a telephone call requesting a change to the
account. HOSEIN was accordingly the only employee whose access of Bank
Account-1 does not correspond with an account-related request.

 

1 The funds from this cashier’s check were never released because the receiving
bank placed a hold on the check for suspected fraud on or about July 19,
2019.

2 Although Individual-1 attempted to use this check as a method of payment,
the check was never cashed by the payee.
